Per Curiam:
An order of substitution was made herein preserving the former attorneys’ lien upon the proceeds of any judgment or settlement hereafter obtained. They have delivered to the substituted attorneys all of the papers in the ease. This order requires them to deliver a copy of the stenographer’s minutes of the first trial which resulted in a disagreement. These minutes were paid for by said former attorneys with their own money. They declined to give them up unless the disbursement therefor was paid. These minutes are not, properly speaking, papers in the case, nor are they needed for the purpose of preparing a case upon appeal. They are the copy of minutes taken by the stenographer in an abortive trial, and if the new attorneys think that the minutes of that trial may help them upon any new trial they can readily obtain the same from the stenographer upon paying the fees therefor. The order appealed from should be reversed, with ten dollars costs and disbursements, and the motion denied, with ten dollars costs. Present—Ingraham, P. J., Clarke, Scott, Dowling and Hotchkiss, JJ. Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.